Exhibit 10.18

Hologic, Inc. Amended and Restated 1999 Equity Incentive Plan

Restricted Stock Unit Award

Robert A. Cascella was awarded $1million value in Restricted Stock Units
(“RSUs”)

 

Grant Date: October 22, 2007    Restriction Lapse Date: October 22, 2010

Restricted Stock Unit Grant (the “Grant”) – additional terms

1. Grant. The Compensation Committee (“Committee”) of the Board of Directors of
Hologic, Inc. (“Company”) has granted [# of shares based on closing price of
Hologic common stock on October 22, 2007] Restricted Stock Units (“RSUs”) to
Robert A. Cascella (the “Grantee”). Each RSU entitles the Grantee to receive
from the Company (i) one share of Hologic, Inc. common stock, par value $0.01
per share, and (ii) the right to receive notional dividend equivalents, each in
accordance with the terms of (a) this Grant, (b) the Hologic, Inc. Amended and
Restated 1999 Equity Incentive Plan (“Plan”), (c) any rules and procedures
adopted by the Committee, and (d) that certain Second Retention Agreement dated
October 22, 2007, between the Company and the Grantee (the “Retention
Agreement”).

2. Restricted Stock Units. The Company will deliver to the Grantee, as of the
Restriction Lapse Date, one share of Company common stock, par value $0.01, for
each RSU of the Grant which become vested on the Restriction Lapse Date as set
forth in paragraph 4 (the “Issue Date”).

3. Dividend Equivalents. Until the Issue Date, whenever dividends are paid or
distributed with respect to the Company’s common stock, the Grantee shall be
entitled to receive notional dividend equivalents in an amount equal in value to
the amount of the dividend or property distributed on a single share of common
stock. multiplied by the number of RSUs credited to the Grantee’s account as of
the record date for such dividend or distribution. Payment of the notional
dividend equivalents paid on RSUs will be withheld by the Company and shall be
delivered to the Grantee as of the Issue Date, if and only to the extent that
the RSUs have vested as of said date, as set forth in paragraph 4.

4. Vesting. All of the RSUs granted hereby will vest on the Restriction Lapse
Date only if the Grantee remains employed by the Company as set forth in the
Retention Agreement at all times prior to the Restriction Lapse Date. If such
employment of Grantee with the Company is terminated prior to the Restriction
Lapse Date for other than Cause or Good Reason (as such terms are defined in
Sections 1.2 and 1.5, respectively, of the Retention Agreement), then the RSUs
shall not vest, this Agreement shall terminate and Grantee shall have no further
rights hereunder, including without limitation any rights to receive any
Dividend Equivalents as set forth in paragraph 3. In the event that the
Grantee’s employment with the Company is terminated by the Company for other
than Cause or the Grantee terminates such employment for Good Reason, then the
RSU’s shall be immediately and fully vested on the date of such termination.
Reference is made to that certain Amended and Restated Change of Control
Agreement dated October 30, 2006, between the Company and the Grantee (the
“Change of Control Agreement”). Notwithstanding anything to the contrary in the
Change of Control Agreement, the vesting of the RSUs shall not be accelerated by
a Change of Control (as such term is defined in the Change of Control
Agreement).

5. Voting and other Rights. The Grantee shall have no rights of ownership in the
RSUs or the underlying shares of Company common stock, and shall have no right
to vote the RSUs or the underlying sharers of Company common stock until the
date on which the RSUs vest.

6. Incorporation of Plan and Retention Agreement. Except as otherwise expressly
provided herein, all terms used in this Grant have the same meaning as given
such terms in the Plan. This Grant incorporates and is subject to the provisions
of the Plan and the Retention Agreement, and such Plan and Retention Agreement
shall be deemed a part of the Grant for all purposes. A copy of the Plan will be
furnished upon request.

7. 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.



--------------------------------------------------------------------------------

8. Entire Agreement. This Grant, the Hologic, Inc. Amended and Restated 1999
Equity Incentive Plan, and the Retention Agreement, contain all of the
provisions applicable to the RSUs and no other statements, documents or
practices may modify, waive or alter such provisions unless expressly set forth
in writing, signed by an authorized officer of the Company and delivered to the
Grantee.

 

Robert A. Cascella     Hologic, Inc.

/s/ Robert A. Cascella

    By:  

/s/ Glenn P. Muir

      Glenn P. Muir       Executive Vice President, Finance and Administration